UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7612



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID LOUIS MCPHERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-00-81-H, CA-02-58-H)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Louis McPherson, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Louis McPherson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and conclude for the reasons

stated    by   the   district   court   that   McPherson   has   not   made   a

substantial showing of the denial of a constitutional right.              See

United States v. McPherson, Nos. CR-00-81-H; CA-02-58-H (E.D.N.C.

July 19, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.          See 28 U.S.C. § 2253(c) (2000).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED




                                        2